Title: To Thomas Jefferson from Alexander Hamilton, 14 April 1791
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department 14th April 1791.

It was the intention of the President that you and myself should take such measures as appeared to us eligible towards carrying into execution the Resolution empowering him to procure artists from Europe towards the establishment of a mint.
It appears to me of great importance, if still practicable, to acquire Mr. Droz and the terms mentioned in the enclosed note when applied to so pre-eminent an Artist do not seem extravagant. Mr. Droz however ought to be bound to give his service for not less than a year after his arrival in the United States. I should think it advisable too that some determinate allowance should be concerted with him as an equivalent for the expenses of himself and servant. It may be per day.
With regard to instruments, such as are indispensable and difficult of execution ought to be procured in Paris.
The having a person who is practically and accurately skilled in the assaying of Metals is of course an essential part of the establishment meditated. None such has hitherto been found in the United States. If one can be procured from France on terms not immoderate, I am of opinion that it will be expedient to procure him; unless it should appear upon enquiry that Mr. Droz is himself perfectly equal to this part of the business also. The requisite apparatus for making the assays ought in the first instance to be brought from Europe.
In the engagement of such a person it is highly important that no mistake should be made. He ought to be a man not only well skilled in the business, but altogether trust worthy.
If the payment of compensations could be deferred ’till after the services have been performed it would give security to the United States.
The requisite dispositions will be made to enable Mr. Short to possess himself of the funds which the execution of this trust may require. I have the honor to be, with great respect and esteem, Sir Your Obedient humble Servant,

Alexander Hamilton

